United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Willowick, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1648
Issued: February 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 22, 2009 appellant, through counsel, filed a timely appeal of the merit decision
of the Office of Workers’ Compensation Programs dated June 4, 2009 denying modification of
its prior decisions denying appellant’s claim for compensation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty causally related to factors of his federal employment.
FACTUAL HISTORY
This case has previously been before this Board. In a decision dated July 3, 2008, the
Board affirmed the Office’s February 27 and November 16, 2007 denials of appellant’s
occupational disease claim, wherein he alleged that, during the week of September 17, 2004,
after carrying heavy mail for that week, he “literally could not get up.” The Board found that
appellant failed to establish that his lumbar condition was caused or aggravated by his work

duties, as alleged. The facts and law as set forth in the Board’s prior decision are hereby
incorporated by reference.1
By letter dated March 3, 2009, appellant requested reconsideration and submitted a new
September 12, 2007 medical note wherein Dr. David C. Parris, appellant’s Board-certified
internist, noted that he had been following appellant with regard to his back injury. He noted,
“Because of the sequence of events, I believe that it is reasonable to believe that the herniated
disc is a result of his back injury.” Dr. Parris noted that appellant’s symptoms of sciatica did not
exist before the injury and herniated disc can cause sciatica. In an October 24, 2008 opinion, he
opined that appellant’s herniated disc was due to his work injury. Dr. Parris noted that appellant
first saw him on January 7, 2004 at which time he gave a history of slipping on ice while walking
his route on December 13, 2003. He diagnosed lumbosacral strain. Dr. Parris noted that, at the
time of appellant’s visit on September 2, 2004, his condition worsened. Because of appellant’s
continued pain, he noted that appellant had a magnetic resonance imaging (MRI) scan that
showed a herniated disc at L4-L5. Dr. Parris opined, “Because of the fact that [appellant] had
been doing better and was actually pain free until the incident in August [2004] and because of
the fact that he had continued pain in the back and leg since then, I believe that it is reasonably
certain that the herniated disc found on the MRI [scan] is particularly from his work injury.”
By decision dated June 4, 2009, the Office reviewed appellant’s claim on the merits but
determined that the newly submitted medical evidence was not sufficient to support that his
current medical condition was connected to the employment duties described in the initial history
for the claim.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,3 including that he is an “employee” within the meaning of
the Act4 and that he filed his claim within the applicable time limitation.5 To establish that an
injury was sustained in the performance of duty in a claim for an occupational disease, an
employee must submit: (1) a factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
1
2

S.F., Docket No. 08-584 (issued July 3, 2008).
5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
4

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.

2

causally related to the employment factors identified by the employee.6 The medical evidence
must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
ANALYSIS
The Board finds that appellant failed to meet his burden of proof to establish a
prima facie claim for compensation. Although the Office had previously accepted that appellant
engaged in lifting and carrying mail as a letter carrier, the Office denied the claim because he
failed to establish an injury as a result of these work activities through the submission of
rationalized medical evidence. The Board found in its July 3, 2008 decision that appellant failed
to establish a causal relationship between the work activities he performed during the week of
September 17, 2004 and his lumbar condition.8 Subsequently, appellant submitted two new
reports by his treating physician, Dr. Parris. Neither of these reports, however, is sufficient to
establish that appellant sustained a work-related injury as a result of heavy lifting or other
employment activities during the week of September 17, 2004. Although Dr. Parris opined in his
September 12, 2007 report that he believed appellant’s herniated disc was the result of his back
injury, he did not discuss appellant’s condition the week of September 17, 2004 nor did he
specifically link appellant’s back condition to his employment duties. In his October 24, 2008
report, Dr. Parris discussed appellant’s prior slip on ice that occurred on December 13, 2003. He
also noted that appellant’s condition had worsened as of the time of his September 2, 2004 visit.
However, in his claim, appellant noted back pain the week of September 17, 2004, two weeks
after his September 2, 2004 visit with Dr. Parris. The Board notes that Dr. Parris references an
August 2004 incident, which is not mentioned in appellant’s claim. Furthermore, although
Dr. Parris indicated that it was reasonable to believe appellant’s herniated disc was due to his
work injury, he did not discuss appellant’s work duties. An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that appellant’s claimed condition
became apparent during a period of employment nor his belief that his condition was aggravated
by his employment is sufficient to establish causal relationship.9 As appellant failed to provide
medical evidence establishing a causal relationship between a medical condition and his claimed
employment factors, the Office properly denied his claim.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty causally related to factors of his federal employment.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

Solomon Polen, 51 ECAB 441 (2000); see also Michael E. Smith, 50 ECAB 313 (1999).

8

S.F., supra note 1.

9

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2009 is affirmed.
Issued: February 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

